internal_revenue_service appeals_office san jose appeals ms-7100 s market st suite san jose ca release number release date date date department of the treasury person to contact employee id number tel fax contact hours refer reply to in re eo determination tax period s ended all years uil dear this is a final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in sec_501 we made the adverse determination for the following reason s you are not operated for exempt purposes within the meaning of internal_revenue_code sec_501 and sec_1_501_c_6_-1 you schedule and send member officials to the games collect fees and redistribute the collected revenues to the officiated members as your primary activities thus your activities are not directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons you're required to file federal_income_tax returns on forms u s_corporation income_tax return mail your form to the appropriate internal_revenue_service center per the form's instructions you can get forms and instructions by visiting our website at www irs gov forms-pubs or by calling 800-tax-form we'll make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in either united_states tax_court the united_states court of federal claims the united_states district_court for the district of columbia e e e you must file a petition or complaint in one of these three courts within days from the date we mailed this determination_letter to you contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment you can write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc note we will not delay processing income_tax returns and assessing any taxes due even if you file petition for declaratory_judgment under sec_7428 of the code please refer to the enclosed publication how to appeals an irs determination on tax -exempt status you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions contact the person at the top of this letter sincerely appeals team manager enclosure publication ‘department of the treasury internal_revenue_service cincinnati oh legend x state y date dear mar date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated in the state of x on y for the purpose of promoting and providing education training and refereeing opportunities for soccer referees that serve the state of x’s scholastic athletic associations you will meet this purpose by providing the administrative link between member referees and the scholastic athletic associations you will provide annual training meetings to update referees on rule changes points of emphasis and the general level of professionalism expected while discharging their duties as a referee throughout the season the referees’ performance will be assessed by you and coaches and you will in turn provide this information to the referees for the purpose of professional development you will serve as the administrative body to schedule assign and pay member referees for their officiating services to the scholastic athletic associations payment to the referees will be made from the schools and the associations to you and subsequently distributed to the officials your bylaws state that you will contractually provide game assignments to association members and contractually provide soccer official booking services to member schools of the x high school association and the x independent school association - the primary source of your revenue is from billings to schools and athletic associations for refereeing services provided by your member referees you coordinate the scheduling and management of the member referees to schools and athletic association which in turn pay you for services performed you then pay the individual referees per completed games law sec_501 of the internal_revenue_code provides for exemption of business_leagues chambers_of_commerce real_estate boards boards_of_trade and professional_football_leagues whether or not administering a pension fund for football players which are not organized for-profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 states that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league revrul_56_65 1956_1_cb_199 holds that a local organization whose principal activity consists of furnishing particular information and specialized individual services to its individual members engaged in a particular industry through publications and other means to effect economies in the operation of their individual businesses is performing particular services for individual persons such organization is not entitled to exemption under sec_501 of the code as a business league even though it performs functions that are of benefit to the particular industry and the public generally revrul_58_224 1958_1_cb_242 held that an organization which operated a trade_show as its sole activity primarily for the purpose of rendering particular services to individual persons was not entitled to exemption as a business league under sec_501 of the code the organization's sole activity consisted of staging an annual merchandise show primarily exhibits by manufacturers under the sponsorship of the chamber of commerce the ruling concluded that the activities of the organization substantially served the exhibitors and retailers as a convenience and economy in the conduct of their businesses by providing selling opportunities for the distributors which was found to be considered rendering particular services for individuals as distinguished from the improvement of business conditions generally revrul_61_170 1961_2_cb_112 describes a nurses' association which maintained an employment registry primarily for the employment of members is not entitled to exemption as a charitable_organization or as a business league since its primary purpose was the operation of a regular business of a kind ordinarily carried on for profit and it is engaged in rendering particular services for individual persons rather than promoting the general business conditions of the nursing profession revrul_68_264 1968_1_cb_264 defined a particular service for the purpose of sec_501 of the code as including an activity that serves as a convenience or economy to members of the organization in the operation of their own businesses letter rev catalog number 47628k in 136_f2d_435 gh cir the court determined that the organization was not exempt from tax as a business league the organization was made up of apartment owners it did not meet the description of a business league because it regularly carried on business of a kind ordinarily conducted for profit it performed particular services for individual persons such as the furnishing of credit information the supplying of an apartment shopping service the making of arrangements for direct purchases by members at discount and similar activities in indiana retail hardware ass’n inc v united_states ct_cl 366_f2d_998 the court held that when conducting particular services for members is a substantial activity of an organization the organization will be precluded from exemption under sec_501 of the code application of law to be exempt under sec_501 of the code your activities must be directed to the improvement of business conditions of one or more lines of business and not benefit any private_shareholder_or_individual as stated in sec_1_501_c_6_-1 the purpose of a business league is to promote a common interest with activities directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons you operate primarily to provide a service to your members by arranging employment opportunities which causes impermissible private benefit you are similar to the organizations described in revrul_56_65 and in that you are formed to promote the economic interests of your members by providing them with employment opportunities you coordinate schedule and assign your member referees to schools and athletic association you are similar to the organization in revrul_61_170 because you were formed to provide employment opportunities for your members by providing these employment services you are serving the private interests of your members and do not meet the qualifications for exemption under sec_501 of the code providing employment opportunities for your members provides a convenience that they would otherwise not have without your operation given that your primary activity is directed at providing a particular service to your members you are similar to the situation described in revrul_68_264 and not exempt under sec_501 of the code the organizations in apartment operations ass'n and indiana retail hardware ass’n failed to qualify for exemption under sec_501 of the code because conducting services for their members was a substantial activity because your primary activity is arranging referee jobs for your members you are not exempt under sec_501 conclusion based on the information provided we conclude that you are not operated as a business league described in sec_501 of the code your operations provide specific services to members and allow a convenience and private economic benefit therefore you do not qualify for exemption under sec_501 letter rev catalog number 47628k ‘ if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ l forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code letter rev catalog number 47628k where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
